           Case 5:20-cv-00595-F Document 11 Filed 09/24/20 Page 1 of 3




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 DAMON NEAL DUNBAR, JR.,                    )
                                            )
               Plaintiff,                   )
                                            )
 -vs-                                       )      Case No. CIV-20-0595-F
                                            )
 RAY HAMMANS, et al.,                       )
                                            )
               Defendants.                  )

                                       ORDER

        Plaintiff Damon Neal Dunbar, Jr., a prisoner appearing pro se whose
pleadings are liberally construed, filed this action under 42 U.S.C. § 1983 alleging
violations of his constitutional rights.
        The magistrate judge to whom this action was referred submitted a Report and
Recommendation to the undersigned on August 20, 2020. Doc. no. 9 (the Report).
The Report recommends this action be dismissed without prejudice for failing to pay
the initial partial filing fee of $32.60 by August 4, 2020, as directed by the magistrate
judge in his order of July 17, 2020 (doc. no. 8). The July 17, 2020 order further
provided that following the payment of the initial partial filing fee, Mr. Dunbar was
required to make monthly payments, calculated in the manner set out in that order,
until Mr. Dunbar had paid the total filing fee of $350.00. The final paragraph of the
July 17, 2020 order stated as follows: “This Court will enter an order directing the
agency having custody of Plaintiff to collect and forward such monthly payments to
the Clerk of the Court until the filing fee is paid in full,” citing 28 U.S.C.
§1915(b)(2). Doc. no. 8, p. 2.
          Case 5:20-cv-00595-F Document 11 Filed 09/24/20 Page 2 of 3




      On August 26, 2020, the court received a “to whom it may concern” letter
from Mr. Dunbar. Doc. no. 10. The letter is construed as a request for additional
time within which to submit the initial partial payment. In support of that request,
the letter indicates that Mr. Dunbar is in the Arapaho County Jail and that the jail
administrator would not permit Mr. Dunbar to pay the fee out of his jail account.
The letter indicates that when the jail administrator read the magistrate judge’s
July 17, 2020 order, the administrator “thought the court was going to issue an order
for payment.” Id. The letter suggests that the jail administrator did not remit the
initial partial payment because the administrator expected a further order to be issued
to the jail but that no such order was issued. Based on these considerations, Mr.
Dunbar requests a “deferred payment.” Id.
      Presuming that the jail administrator interpreted the magistrate’s order in the
way Mr. Dunbar’s letter suggests, that interpretation was a reasonable one in light
of the statement in the magistrate judge’s order that the court “will enter” an order
directing the custodial agency to collect and forward monthly payments to the court.
Accordingly, Mr. Dunbar’s request for additional time within which to remit the
initial partial payment of $32.60 is GRANTED. The court hereby EXTENDS the
time by which the initial partial payment of $36.20 must be paid to the court to
November 3, 2020. In all other respects, the Report is ACCEPTED, ADOPTED
and AFFIRMED.
      In addition, the court ADVISES Mr. Dunbar and the custodial agency
(Arapaho-CCJ) that the magistrate judge’s order of July 17, 2020 constitutes, and
should in all respects be treated as, an order directing the custodial agency to
immediately remit to this court the initial partial payment of $32.60 and to remit
subsequent monthly payments, in the manner stated in that order.
      The clerk is DIRECTED to provide Mr. Dunbar with three copies of this
order and with three copies of the magistrate judge’s July 17, 2020 order. Mr.

                                          2
             Case 5:20-cv-00595-F Document 11 Filed 09/24/20 Page 3 of 3




Dunbar may distribute these copies to the custodian(s) of his institutional account(s).
Upon receipt of these orders, the court is confident the authorities in charge of Mr.
Dunbar’s institutional account(s) will comply with the payment procedures set out
by the magistrate judge in the July 17, 2020 order.
        Finally, Mr. Dunbar is ADVISED that if the initial partial payment of the
filing fee ($32.60) is not received by the court on or before November 3, 2020, it is
the court’s current intention, subject to any further considerations that might then
apply, to dismiss this action, without prejudice, for failure to pay the initial filing
fee, as recommended in the Report.
        IT IS SO ORDERED this 24th day of September, 2020.




20-0595p001.docx




                                          3
